DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Claims 1-30, 32, 36-39 and 44-102 are cancelled. Claims 31, 33-35, 40-43 are amended. Claims 103-116 are newly added.

Applicant’s arguments regarding the objection to the abstract have been fully considered and are persuasive. The objection of 3/9/2018 is withdrawn.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 3/6/2018 is overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
 
Drawings
The drawings are objected to because they are not in the form of black and white drawings using India ink or an equivalent that secures solid black lines as required by 37 CFR 1.84(a)(1) and the view numbers are numbered using the incorrect abbreviation “FIG” instead of the abbreviation “FIG.” as required by 37 CFR 1.84 (u)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objections to the drawings will not be held in abeyance.

Specification
The use of the terms Teflon and DME thermal insulation sheets ([0061], [0063]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The trade name and/or mark used in commerce Teflon ([0061], [0063]) is not accompanied by the generic terminology. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33-35,40-43 and 103-116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 31, the claim recites the limitations “blocking heat transfer from the hot plate to a second area of the plastic film defining the center portion with a heat masking element coupled to the hot plate to maintain the second area below the thermoforming temperature and retain the original optical clarity of the plastic film” but then goes on to recite “applying an air pressure differential across the plastic film to force the plastic film against the mould and thermoform the heated second area into the at least one perimeter portion.” These two limitations directly contradict each other. The first limitation explicitly excludes the second area defining the center portion from the heating process and requires that it be maintained below the thermoforming temperature. By contrast, the second limitation positively requires the second area to be heated above the thermoforming temperature to form the perimeter portion. It is unclear how the second area can refer to the center portion in the first limitation and perimeter portion in the second limitation, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if the second limitation referred to the heated first area.
The claim contains the trademarks/trade names Teflon and DME thermal insulation sheets. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademarks or trade names cannot be used properly to identify any particular materials or products. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks/trade names are used to identify/describe polytetrafluoroethylene and thermal insulation sheet, respectively, and the identifications/descriptions are therefore indefinite. Claims 33-35 and 103-104 are indefinite by dependence.

Regarding claim 33, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pulling a vacuum” is used by the claim to mean “creating a vacuum,” while the accepted meaning is “exerting force on an object to cause movement towards the subject performing the exerting.” The term is indefinite because the specification does not clearly redefine the term, and it is unclear how a vacuum which lacks any physical structure by definition could have force exerted on it. For the purposes of this Office action, the limitation will be interpreted as if it required creating a vacuum.

Regarding claim 105, the claim recites the limitations “blocking heat transfer from the hot plate to a second area of the plastic film defining the center portion with a heat masking element coupled to the hot plate to maintain the second area below the thermoforming temperature and retain the original optical clarity of the plastic film” but then goes on to recite “applying an air pressure differential across the plastic film to force the plastic film against the mould and thermoform the heated second area into the at least one perimeter portion.” These two limitations directly contradict each other. The first limitation explicitly excludes the second area defining the center portion from the heating process and requires that it be maintained below the thermoforming temperature. By contrast, the second limitation positively requires the second area to be heated above the thermoforming temperature to form the perimeter portion. It is unclear how the second area can refer to the center portion in the first limitation and perimeter portion in the second limitation, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if the second limitation referred to the heated first area. Claims 40-43 and 106-111 are indefinite by dependence.

Regarding claim 107, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pulling a vacuum” is used by the claim to mean “creating a vacuum,” while the accepted meaning is “exerting force on an object to cause movement towards the subject performing the exerting.” The term is indefinite because the specification does not clearly redefine the term, and it is unclear how a vacuum which lacks any physical structure by definition could have force exerted on it. For the purposes of this Office action, the limitation will be interpreted as if it required creating a vacuum.

Regarding claim 112, the claim recites the limitations “blocking heat transfer from the hot plate to a second area of the plastic film defining the center portion with a heat masking element coupled to the hot plate to maintain the second area below the thermoforming temperature and retain the original optical clarity of the plastic film” but then goes on to recite “applying an air pressure differential across the plastic film to force the plastic film against the mould and thermoform the heated second area into the at least one perimeter portion.” These two limitations directly contradict each other. The first limitation explicitly excludes the second area defining the center portion from the heating process and requires that it be maintained below the thermoforming temperature. By contrast, the second limitation positively requires the second area to be heated above the thermoforming temperature to form the perimeter portion. It is unclear how the second area can refer to the center portion in the first limitation and perimeter portion in the second limitation, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if the second limitation referred to the heated first area. Claims 113-116 are indefinite by dependence.

Regarding claim 114, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pulling a vacuum” is used by the claim to mean “creating a vacuum,” while the accepted meaning is “exerting force on an object to cause movement towards the subject performing the exerting.” The term is indefinite because the specification does not clearly redefine the term, and it is unclear how a vacuum which lacks any physical structure by definition could have force exerted on it. For the purposes of this Office action, the limitation will be interpreted as if it required creating a vacuum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 31, 33 and 103-104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Hardenbrook (US 4,728,559) and Kim (US 2004/0046281) and Hofer (US 3,626,053).

Regarding claims 31 and 33, Hirschmann discloses a method of making goggles (title) that extend in three dimensions and have a perimeter that curves along multiple axes (figure 1) in which a plastic blank is heated and formed such that only portions outside the lens area are softened to maintain high optical clarity without requiring further operations after molding (column 1, lines 8-35). A perimeter is formed around the goggle (figure 1). The blank is mounted on a heating plate having a cavity (column 3, lines 69-75) and then depressed by a male forming member (column 4, lines 25-31), which is considered to meet the claim limitation of forming using a mold. The blank is maintained in the mold for 8-30 seconds at a specified temperature, causing the plastic to set in its drawn form (column 5, lines 29-38), which is considered to meet the claim limitation of heating to a thermoforming temperature. Hirschmann discloses that the cavity may be left as a space in the plate so that the portion directly overlaying the cavity is not heated (column 3, lines 41-54). The cavity is defined by the hot plate (column 3, lines 41-54, figure 3, reference numeral 23), indicating that the cavity must be coupled to the hot plate since the perimeter of the cavity is a component on the surface of the hot plate. Hisrchmann does not explicitly disclose (a) applying an air pressure differential, (b) the cavity made from ceramic and (c) cooling the google while it remains in the mold.
Regarding (a), Hardenbrook teaches a thermoformed plastic container with transparent window areas (column 1, lines 8-25) using a foamed thermoplastic material (column 1, lines 26-41) that is heated by a radiant heater (column 4, lines 49-56) and then compressed between a mold and a die (column 4, lines 57-68, column 5, lines 1-21). The mold is evacuated through internal ports (figure 3, reference numeral 38) in the lower mold portion (figure 3, reference numeral 16) to form a vacuum so that the sheet is drawn into intimate contact with the mold as is well known in thermoforming processes (column 4, lines 57-68, column 5, lines 1-21).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to substitute the method of modified Hirschmann for the vacuum molding method of Hardenbrook. One would have been motivated to do so since Hirschmann discloses a thermoforming process in which a blank is brought into contact with a mold and Hardenbrook teaches that vacuum forming is well known in thermoforming processes to form a sheet be drawn into contact with the mold. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding (b), Kim teaches compression die using proximity heating to mold a polymer (abstract) having a region insulated by ceramic [0033]. Kim additionally teaches that ceramic insulators are high strength and high stiffness.
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to make the portion of the hot plate defining the cavity of Hirschmann from the ceramic insulator of Kim. One would have been motivated to do so since Kim teaches that ceramic insulators are high strength and high stiffness. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (c), Hofer teaches a method of manufacturing a thermoplastic sheet in which the sheet is formed between a matched metal mold (figure 2, reference numeral 7) and a die cavity (column 2, lines 23-30, figure 2, reference numeral 9) and allowed to cool in the mold to a point where it will maintain its shaped on being handled (column 2, lines 36-42).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to allow the goggle of Hirschmann to cool in the mold. One would have been motivated to do so since Hofer teaches that allowing a molded part to cool in the mold means that the part will preserve its shape on being handled.

Regarding claim 103, Hirschmann discloses that the portion of the blank with restricted temperature is naturally bent to assume a natural curve between the eye portions without the introduction of strain that would affect the optical properties (column 5, lines 60-75, column 6, lines 1-12).

Regarding claim 104, Hirschmann discloses that the top of the goggle is thermoformed into the frame portion (column 3, lines 1-12, figure 1, reference numeral 14), which is considered to meet the claim limitation of a top of the face shield.

Claims 31, 34-35 and 103-104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Carroll (US 5,458,846) and Kim (US 2004/0046281) and Hofer (US 3,626,053).

Regarding claims 31 and 34, Hirschmann discloses a method of making goggles (title) that extend in three dimensions and have a perimeter that curves along multiple axes (figure 1) in which a plastic blank is heated and formed such that only portions outside the lens area are softened to maintain high optical clarity without requiring further operations after molding (column 1, lines 8-35). A perimeter is formed around the goggle (figure 1). The blank is mounted on a heating plate having a cavity (column 3, lines 69-75) and then depressed by a male forming member (column 4, lines 25-31), which is considered to meet the claim limitation of forming using a mold. The blank is maintained in the mold for 8-30 seconds at a specified temperature, causing the plastic to set in its drawn form (column 5, lines 29-38), which is considered to meet the claim limitation of heating to a thermoforming temperature. Hirschmann discloses that the cavity may be left as a space in the plate so that the portion directly overlaying the cavity is not heated (column 3, lines 41-54). The cavity is defined by the hot plate (column 3, lines 41-54, figure 3, reference numeral 23), indicating that the cavity must be coupled to the hot plate since the perimeter of the cavity is a component on the surface of the hot plate. Hisrchmann does not explicitly disclose (a) applying an air pressure differential, (b) the cavity made from ceramic and (c) cooling the google in the mold.
Regarding (a), Carroll teaches a method of pressure molding such that gas enters the cavity following plastic injection into the mold (abstract). The polymer is pressurized (column 5, lines 2-34) by valves located on one side of the plastic (column 3, lines 28-63, figure 3, reference numeral 30), indicating that a pressure differential has been created since the pressure is applied on only a single side of the plastic. Carroll additionally teaches that adding gas imparts during molding uniform strength characteristics to the part and makes ejection of the part following molding easier (column 4, lines 1-12).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine the method of Hirschmann with the pressure molding of Carroll, and to choose to use air as the gas. One would have been motivated to do so since Carroll teaches that adding gas imparts uniform strength characteristics and makes ejection of the part following molding easier. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (b), Kim teaches compression die using proximity heating to mold a polymer (abstract) having a region insulated by ceramic [0033]. Kim additionally teaches that ceramic insulators are high strength and high stiffness.
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to make the portion of the hot plate defining the cavity of Hirschmann from the ceramic insulator of Kim. One would have been motivated to do so since Kim teaches that ceramic insulators are high strength and high stiffness. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (c), Hofer teaches a method of manufacturing a thermoplastic sheet in which the sheet is formed between a matched metal mold (figure 2, reference numeral 7) and a die cavity (column 2, lines 23-30, figure 2, reference numeral 9) and allowed to cool in the mold to a point where it will maintain its shaped on being handled (column 2, lines 36-42).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to allow the goggle of Hirschmann to cool in the mold. One would have been motivated to do so since Hofer teaches that allowing a molded part to cool in the mold means that the part will preserve its shape on being handled.

Regarding claim 35, modified Hirschmann teaches all the claim limitations as set forth above. Hirschmann discloses that the forming operation is carried out between a male forming member (column 4, lines 25-42, figure 6, reference numeral 35) that conforms with the inner surface of a bed plate (figure 5, reference numeral 27) forming a drawing ring (figure 5, reference numeral 30) having a lens area and a bead to form the google between them (column 4, lines 8-24, figure 5, reference numeral 32) that is heated (column 4, lines 43-56). Carroll teaches that the air in introduced into the mold through a plurality of poppet valves formed within a movable mold portion (column 3, lines 28-63, figure 1A, reference numeral 28). Modified Hisrchmann does not explicitly teach the valves located in the bed plate.
However, it would have been obvious to one of ordinary skill in the art before the date of the invention to position the valves in the heated drawing ring of modified Hirschmann. One would have been motivated to do so since Hirschmann teaches that both molding portions apply pressure to the blank and Carroll teaches applying pressure to a blank using pressurized air. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 103, Hirschmann discloses that the portion of the blank with restricted temperature is naturally bent to assume a natural curve between the eye portions without the introduction of strain that would affect the optical properties (column 5, lines 60-75, column 6, lines 1-12).

Regarding claim 104, Hirschmann discloses that the top of the goggle is thermoformed into the frame portion (column 3, lines 1-12, figure 1, reference numeral 14), which is considered to meet the claim limitation of a top of the face shield.

Claims 40-42, 105, 107 and 110-111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Hardenbrook (US 4,728,559) and Hofer (US 3,626,053).

Regarding claims 40, Hirschmann discloses that the cavity may be left as a space in the plate so that the portion directly overlaying the cavity is not heated (column 3, lines 41-54), which is considered to meet the claim limitation of a passive heat mask.

Regarding claim 41, Hirschmann discloses that the plate is heated by electric heating elements that heat the portion of the blank directly in contact with the heated surface (column 3, lines 41-54), which is considered to indicate that the cavity functions by utilizing the heat draw of the plastic film since the heat is not drawn by the plastic to areas not in direct contact with the heated surface. 

Regarding claim 42, Hirschmann discloses that the cavity is filled with a core of circulating coolant (column 3, lines 41-54), which is considered to meet the claim limitation of an active heat mask.

Regarding claims 105 and 107, Hirschmann discloses a method of making goggles (title) that extend in three dimensions and have a perimeter that curves along multiple axes (figure 1) in which a plastic blank is heated and formed such that only portions outside the lens area are softened to maintain high optical clarity without requiring further operations after molding (column 1, lines 8-35). A perimeter is formed around the goggle (figure 1). The blank is mounted on a heating plate having a cavity (column 3, lines 69-75) and then depressed by a male forming member (column 4, lines 25-31), which is considered to meet the claim limitation of forming using a mold. The blank is maintained in the mold for 8-30 seconds at a specified temperature, causing the plastic to set in its drawn form (column 5, lines 29-38), which is considered to meet the claim limitation of heating to a thermoforming temperature. Hisrchmann does not explicitly disclose (a) applying an air pressure differential and (b) allowing the google to cool in the mold.
Regarding (a), Hardenbrook teaches a thermoformed plastic container with transparent window areas (column 1, lines 8-25) using a foamed thermoplastic material (column 1, lines 26-41) that is heated by a radiant heater (column 4, lines 49-56) and then compressed between a mold and a die (column 4, lines 57-68, column 5, lines 1-21). The mold is evacuated through internal ports (figure 3, reference numeral 38) in the lower mold portion (figure 3, reference numeral 16) to form a vacuum so that the sheet is drawn into intimate contact with the mold as is well known in thermoforming processes (column 4, lines 57-68, column 5, lines 1-21).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to substitute the method of modified Hirschmann for the vacuum molding method of Hardenbrook. One would have been motivated to do so since Hirschmann discloses a thermoforming process in which a blank is brought into contact with a mold and Hardenbrook teaches that vacuum forming is well known in thermoforming processes to form a sheet be drawn into contact with the mold. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding (b), Hofer teaches a method of manufacturing a thermoplastic sheet in which the sheet is formed between a matched metal mold (figure 2, reference numeral 7) and a die cavity (column 2, lines 23-30, figure 2, reference numeral 9) and allowed to cool in the mold to a point where it will maintain its shaped on being handled (column 2, lines 36-42).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to allow the goggle of Hirschmann to cool in the mold. One would have been motivated to do so since Hofer teaches that allowing a molded part to cool in the mold means that the part will preserve its shape on being handled.

Regarding claim 110, Hirschmann discloses that the portion of the blank with restricted temperature is naturally bent to assume a natural curve between the eye portions without the introduction of strain that would affect the optical properties (column 5, lines 60-75, column 6, lines 1-12).

Regarding claim 111, Hirschmann discloses that the top of the goggle is thermoformed into the frame portion (column 3, lines 1-12, figure 1, reference numeral 14), which is considered to meet the claim limitation of a top of the face shield.
 
Claims 40-42, 105 and 108-111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Carroll (US 5,458,846) and Hofer (US 3,626,053).

Regarding claims 40, Hirschmann discloses that the cavity may be left as a space in the plate so that the portion directly overlaying the cavity is not heated (column 3, lines 41-54), which is considered to meet the claim limitation of a passive heat mask.

Regarding claim 41, Hirschmann discloses that the plate is heated by electric heating elements that heat the portion of the blank directly in contact with the heated surface (column 3, lines 41-54), which is considered to indicate that the cavity functions by utilizing the heat draw of the plastic film since the heat is not drawn by the plastic to areas not in direct contact with the heated surface. 

Regarding claim 42, Hirschmann discloses that the cavity is filled with a core of circulating coolant (column 3, lines 41-54), which is considered to meet the claim limitation of an active heat mask.

Regarding claims 105 and 108, Hirschmann discloses a method of making goggles (title) that extend in three dimensions and have a perimeter that curves along multiple axes (figure 1) in which a plastic blank is heated and formed such that only portions outside the lens area are softened to maintain high optical clarity without requiring further operations after molding (column 1, lines 8-35). A perimeter is formed around the goggle (figure 1). The blank is mounted on a heating plate having a cavity (column 3, lines 69-75) and then depressed by a male forming member (column 4, lines 25-31), which is considered to meet the claim limitation of forming using a mold. The blank is maintained in the mold for 8-30 seconds at a specified temperature, causing the plastic to set in its drawn form (column 5, lines 29-38), which is considered to meet the claim limitation of heating to a thermoforming temperature. Hisrchmann does not explicitly disclose (a) creating a pressure differential and (b) allowing the goggle to cool in the mold.
Regarding (a), Carroll teaches a method of pressure molding such that gas enters the cavity following plastic injection into the mold (abstract). The polymer is pressurized (column 5, lines 2-34) by valves located on one side of the plastic (column 3, lines 28-63, figure 3, reference numeral 30), indicating that a pressure differential has been created since the pressure is applied on only a single side of the plastic. Carroll additionally teaches that adding gas imparts during molding uniform strength characteristics to the part and makes ejection of the part following molding easier (column 4, lines 1-12).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine the method of Hirschmann with the pressure molding of Carroll, and to choose to use air as the gas. One would have been motivated to do so since Carroll teaches that adding gas imparts uniform strength characteristics and makes ejection of the part following molding easier. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (b), Hofer teaches a method of manufacturing a thermoplastic sheet in which the sheet is formed between a matched metal mold (figure 2, reference numeral 7) and a die cavity (column 2, lines 23-30, figure 2, reference numeral 9) and allowed to cool in the mold to a point where it will maintain its shaped on being handled (column 2, lines 36-42).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to allow the goggle of Hirschmann to cool in the mold. One would have been motivated to do so since Hofer teaches that allowing a molded part to cool in the mold means that the part will preserve its shape on being handled.

Regarding claim 109, modified Hirschmann teaches all the claim limitations as set forth above. Hirschmann discloses that the forming operation is carried out between a male forming member (column 4, lines 25-42, figure 6, reference numeral 35) that conforms with the inner surface of a bed plate (figure 5, reference numeral 27) forming a drawing ring (figure 5, reference numeral 30) having a lens area and a bead to form the google between them (column 4, lines 8-24, figure 5, reference numeral 32) that is heated (column 4, lines 43-56). Carroll teaches that the air in introduced into the mold through a plurality of poppet valves formed within a movable mold portion (column 3, lines 28-63, figure 1A, reference numeral 28). Modified Hisrchmann does not explicitly teach the valves located in the bed plate.
However, it would have been obvious to one of ordinary skill in the art before the of the invention to position the valves in the heated drawing ring of modified Hirschmann. One would have been motivated to do so since Hirschmann teaches that both molding portions apply pressure to the blank and Carroll teaches applying pressure to a blank using pressurized air. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 110, Hirschmann discloses that the portion of the blank with restricted temperature is naturally bent to assume a natural curve between the eye portions without the introduction of strain that would affect the optical properties (column 5, lines 60-75, column 6, lines 1-12).

Regarding claim 111, Hirschmann discloses that the top of the goggle is thermoformed into the frame portion (column 3, lines 1-12, figure 1, reference numeral 14), which is considered to meet the claim limitation of a top of the face shield.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Hardenbrook (US 4,728,559) and Hofer (US 3,626,053) as applied to claim 42 above, and further in view of Earle (US 3,597,799).

Regarding claim 43, modified Hirschmann teaches all the claim limitations as set forth above. Modified Hirschmann does not explicitly teach use of water as the circulating coolant within the filler.
Earle teaches the use of water as a cooling medium circulating through ducts during molding (column 6, lines 38-43).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to choose to use the water of Earle as the circulating coolant of Hirschmann. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Carroll (US 5,458,846) and Hofer (US 3,626,053) as applied to claim 42 above, and further in view of Earle (US 3,597,799).

Regarding claim 43, modified Hirschmann teaches all the claim limitations as set forth above. Modified Hirschmann does not explicitly teach use of water as the circulating coolant within the filler.
Earle teaches the use of water as a cooling medium circulating through ducts during molding (column 6, lines 38-43).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to choose to use the water of Earle as the circulating coolant of Hirschmann. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 106 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Hardenbrook (US 4,728,559) and Hofer (US 3,626,053) as applied to claim 105 above, and further in view of Kim (US 2004/0046281).

Regarding claim 106, modified Hirschmann teaches all the claim limitations as set forth above. Hirschmann additionally discloses that the cavity is defined by the hot plate (column 3, lines 41-54, figure 3, reference numeral 23), indicating that the cavity must be coupled to the hot plate since the perimeter of the cavity is a component on the surface of the hot plate. Modified Hirschmann does not explicitly teach the hot plate formed from an insulation material.
Kim teaches compression die using proximity heating to mold a polymer (abstract) having a region insulated by ceramic [0033]. Kim additionally teaches that ceramic insulators are high strength and high stiffness.
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to make the portion of the hot plate defining the cavity of Hirschmann from the ceramic insulator of Kim. One would have been motivated to do so since Kim teaches that ceramic insulators are high strength and high stiffness. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 106 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Carroll (US 5,458,846) and Hofer (US 3,626,053) as applied to claim 105 above, and further in view of Kim (US 2004/0046281).

Regarding claim 106, modified Hirschmann teaches all the claim limitations as set forth above. Hirschmann additionally discloses that the cavity is defined by the hot plate (column 3, lines 41-54, figure 3, reference numeral 23), indicating that the cavity must be coupled to the hot plate since the perimeter of the cavity is a component on the surface of the hot plate. Modified Hirschmann does not explicitly teach the hot plate formed from an insulation material.
Kim teaches compression die using proximity heating to mold a polymer (abstract) having a region insulated by ceramic [0033]. Kim additionally teaches that ceramic insulators are high strength and high stiffness.
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to make the portion of the hot plate defining the cavity of Hirschmann from the ceramic insulator of Kim. One would have been motivated to do so since Kim teaches that ceramic insulators are high strength and high stiffness. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 112, 114 and 116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Hardenbrook (US 4,728,559) and Hofer (US 3,626,053).

Regarding claims 112 and 114, Hirschmann discloses a method of making goggles (title) that extend in three dimensions and have a perimeter that curves along multiple axes (figure 1) in which a plastic blank is heated and formed such that only portions outside the lens area are softened to maintain high optical clarity without requiring further operations after molding (column 1, lines 8-35). The google has a frame portion (figure 1, reference numeral 14) and a flanged portion (column 3, lines 13-28, figure 1, reference numeral 15), which are considered to form two separate perimeters. The blank is mounted on a heating plate having a cavity (column 3, lines 69-75) and then depressed by a male forming member (column 4, lines 25-31), which is considered to meet the claim limitation of forming using a mold. The blank is maintained in the mold for 8-30 seconds at a specified temperature, causing the plastic to set in its drawn form (column 5, lines 29-38), which is considered to meet the claim limitation of heating to a thermoforming temperature. Hisrchmann does not explicitly disclose (a) applying an air pressure differential and (b) allowing the googles to cool in the mold.
Regarding (a), Hardenbrook teaches a thermoformed plastic container with transparent window areas (column 1, lines 8-25) using a foamed thermoplastic material (column 1, lines 26-41) that is heated by a radiant heater (column 4, lines 49-56) and then compressed between a mold and a die (column 4, lines 57-68, column 5, lines 1-21). The mold is evacuated through internal ports (figure 3, reference numeral 38) in the lower mold portion (figure 3, reference numeral 16) to form a vacuum so that the sheet is drawn into intimate contact with the mold as is well known in thermoforming processes (column 4, lines 57-68, column 5, lines 1-21).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to substitute the method of modified Hirschmann for the vacuum molding method of Hardenbrook. One would have been motivated to do so since Hirschmann discloses a thermoforming process in which a blank is brought into contact with a mold and Hardenbrook teaches that vacuum forming is well known in thermoforming processes to form a sheet be drawn into contact with the mold. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding (b), Hofer teaches a method of manufacturing a thermoplastic sheet in which the sheet is formed between a matched metal mold (figure 2, reference numeral 7) and a die cavity (column 2, lines 23-30, figure 2, reference numeral 9) and allowed to cool in the mold to a point where it will maintain its shaped on being handled (column 2, lines 36-42).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to allow the goggle of Hirschmann to cool in the mold. One would have been motivated to do so since Hofer teaches that allowing a molded part to cool in the mold means that the part will preserve its shape on being handled.

Regarding claim 116, Hirschmann discloses that the portion of the blank with restricted temperature is naturally bent to assume a natural curve between the eye portions without the introduction of strain that would affect the optical properties (column 5, lines 60-75, column 6, lines 1-12).

Claims 112 and 115-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Carroll (US 5,458,846) and Hofer (US 3,626,053).

Regarding claims 112 and 115, Hirschmann discloses a method of making goggles (title) that extend in three dimensions and have a perimeter that curves along multiple axes (figure 1) in which a plastic blank is heated and formed such that only portions outside the lens area are softened to maintain high optical clarity without requiring further operations after molding (column 1, lines 8-35). The google has a frame portion (figure 1, reference numeral 14) and a flanged portion (column 3, lines 13-28, figure 1, reference numeral 15), which are considered to form two separate perimeters. The blank is mounted on a heating plate having a cavity (column 3, lines 69-75) and then depressed by a male forming member (column 4, lines 25-31), which is considered to meet the claim limitation of forming using a mold. The blank is maintained in the mold for 8-30 seconds at a specified temperature, causing the plastic to set in its drawn form (column 5, lines 29-38), which is considered to meet the claim limitation of heating to a thermoforming temperature. Hisrchmann does not explicitly disclose (a) creating a pressure differential and (b) allowing the googles to cool in the mold.
Regarding (a), Carroll teaches a method of pressure molding such that gas enters the cavity following plastic injection into the mold (abstract). The polymer is pressurized (column 5, lines 2-34) by valves located on one side of the plastic (column 3, lines 28-63, figure 3, reference numeral 30), indicating that a pressure differential has been created since the pressure is applied on only a single side of the plastic. Carroll additionally teaches that adding gas imparts during molding uniform strength characteristics to the part and makes ejection of the part following molding easier (column 4, lines 1-12).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine the method of Hirschmann with the pressure molding of Carroll, and to choose to use air as the gas. One would have been motivated to do so since Carroll teaches that adding gas imparts uniform strength characteristics and makes ejection of the part following molding easier. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (b), Hofer teaches a method of manufacturing a thermoplastic sheet in which the sheet is formed between a matched metal mold (figure 2, reference numeral 7) and a die cavity (column 2, lines 23-30, figure 2, reference numeral 9) and allowed to cool in the mold to a point where it will maintain its shaped on being handled (column 2, lines 36-42).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to allow the goggle of Hirschmann to cool in the mold. One would have been motivated to do so since Hofer teaches that allowing a molded part to cool in the mold means that the part will preserve its shape on being handled.

Regarding claim 116, Hirschmann discloses that the portion of the blank with restricted temperature is naturally bent to assume a natural curve between the eye portions without the introduction of strain that would affect the optical properties (column 5, lines 60-75, column 6, lines 1-12).

Claim 113 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Hardenbrook (US 4,728,559) and Hofer (US 3,626,053) as applied to claim 112 above, and further in view of Kim (US 2004/0046281).

Regarding claim 113, modified Hirschmann teaches all the claim limitations as set forth above. Hirschmann additionally discloses that the cavity is defined by the hot plate (column 3, lines 41-54, figure 3, reference numeral 23), indicating that the cavity must be coupled to the hot plate since the perimeter of the cavity is a component on the surface of the hot plate. Modified Hirschmann does not explicitly teach the hot plate formed from an insulation material.
Kim teaches compression die using proximity heating to mold a polymer (abstract) having a region insulated by ceramic [0033]. Kim additionally teaches that ceramic insulators are high strength and high stiffness.
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to make the portion of the hot plate defining the cavity of Hirschmann from the ceramic insulator of Kim. One would have been motivated to do so since Kim teaches that ceramic insulators are high strength and high stiffness. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 113 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschmann (US 2,680,882) in view of Carroll (US 5,458,846) and Hofer (US 3,626,053) as applied to claim 112 above, and further in view of Kim (US 2004/0046281).

Regarding claim 113, modified Hirschmann teaches all the claim limitations as set forth above. Hirschmann additionally discloses that the cavity is defined by the hot plate (column 3, lines 41-54, figure 3, reference numeral 23), indicating that the cavity must be coupled to the hot plate since the perimeter of the cavity is a component on the surface of the hot plate. Modified Hirschmann does not explicitly teach the hot plate formed from an insulation material.
Kim teaches compression die using proximity heating to mold a polymer (abstract) having a region insulated by ceramic [0033]. Kim additionally teaches that ceramic insulators are high strength and high stiffness.
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to make the portion of the hot plate defining the cavity of Hirschmann from the ceramic insulator of Kim. One would have been motivated to do so since Kim teaches that ceramic insulators are high strength and high stiffness. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the clamping of Hirschmann does not require an air pressure differential and that creating an air pressure differential would introduce strain into the blank of Hirschmann and destroy its optically clear properties and (b) that the film of Salce cannot contact any part of the mandrel to preserve optical clarity.
Regarding (a), while Hirschmann may not disclose any benefits of creating a pressure differential, neither does it actively discourage creating such a differential. There is no evidence of record that creating an air pressure differential would result in deleterious strain, and in fact the fact that the blank of Hirschmann is held tightly between two mold plates reduces the likelihood of such an issue arising (figure 8). Additionally, Hardenbrook that explicitly teaches that transparent properties of thermoplastic materials can be preserved when pressure is applied to them (column 1, lines 8-25, column 4, lines 57-68, column 5, lines 1-21).
Regarding (b), applicant’s arguments are moot since Salce is not relied upon in the instant rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747